EXHIBIT 13 LCNB Corp. 2012 Annual Report CEO’s and President's Letter to Shareholders (page 1 and 2 of Annual Report): Dear Shareholders: We are proud to present to you the 2012 Annual Report for LCNB Corp. and our subsidiary LCNB National Bank. Your Bank concluded another successful year in its 135-year history. This year's report is titled, "Community Banks - The Economic Engine of local Communities". We believe that a strong a community bank is vital to the health of its community. Within this report you will find a summary of historical financial information, as well as, more detailed financials for those who like a more in-depth presentation. Our bank was founded in 1877 to be the economic engine for Lebanon and surrounding Warren County. Like today, our founders and their community faced great uncertainty and needed a strong, stable financial institution to provide security and stimulus to the local economy. Throughout our history we cautiously and purposefully expanded into other communities to provide that same security and economic stimulus. Presently, we serve that role in eight counties with 31 offices. We strongly support the success of the communities we serve and strive to meet, not only economic needs, but quality of life needs, as well. Since 2012 was a presidential election year there was a lot of uncertainty about what direction the country and our economy might take in 2013. Although the election is over there is still a lot of uncertainty about how the tax changes and the rising fiscal debt will affect the U.S. economy. The Federal Reserve's policy of maintaining low interest rates to stimulate economic growth has put pressure on banks' interest margins. Community banks still rely on that margin to generate a large percentage of total income. LCNB management has recognized the importance of generating non-interest income to supplement interest margin income. One area generating non-interest income, is the trust department and investment services, which contributed over $2.3 million during 2012, a 10% increase over 2011. The continued success of these departments is an important part of the future growth of LCNB. The financial results for 2012 include a return on average assets of 1.02% and a return on average equity of 10.22%. Net income was $8.3 million, resulting in total basic earnings per share of $1.23. Total shareholders' equity increased $4 million from December 31, 2011 to December 31, 2012, an increase of 5.2%. Our capital remains in the "well capitalized" designation. Although total net loans decreased by $8 million, commercial real estate loans increased by just over $11 million. Low interest rates in 2012 were reflected in robust mortgage activity. LCNB originated or refinanced $24 million of 1-4 family mortgages for consumers in 2012. Another $28 million of 1-4 family mortgages were originated and sold in the secondary market in 2012. Credit quality continued to improve in 2012. Net loan charge-offs were lower, totaling $.8 million compared to $1.8 million in 2011. Non-accrual loans and loans past due 90-days or more and still accruing interest totaled $2.4 million or 0.53% of total loans at December 31, 2012 compared to $3.7 million or 0.80% of total loans at December, 2011. Despite low interest rates, deposits increased $8 million during 2012 to $671.5 million. The winning formula for our bank continues to be maintaining a strong capital base; paying a regular dividend; strong underwriting of loans; and, pursuing robust earnings. One major event in 2012 was the negotiation of the purchase of Citizens National Bank of Chillicothe. The negotiations resulted in a successful merger agreement signed on October 9, 2012 and closed on January 11, 2013. LCNB National Bank now has approximately $950 million in total assets and serves customers in eight counties with 31 offices. The LCNB Board and Management felt that the culture of both banks were very similar and the two banks would be stronger as one. As part of the merger agreement, John Kochensparger, Chairman of the Citizens National Bank Board, was offered a board seat with LCNB. John joined the LCNB Board on January 14, 2013. The remaining Citizens National Bank board members agreed to serve on an Advisory Board for 2013. The LCNB Board of Directors and management feel that measured growth is just one part of a strategy for the future success of LCNB. In 2012 several projects were completed. The bank's phone system was upgraded with new equipment and enhanced connections between offices. As we expand, the importance of communication between our offices and with our customers become more critical in providing the best customer service. We continue to believe that answering each call to the bank with a highly trained employee, not a machine, is one key to excellent customer service. The ability for customers to apply for consumer loans online was added to our website as a complement to our online mortgage application. We have also redesigned our website for 2013. All of our offices participated in the St. Jude Home Giveaway in the first half of 2012 by selling tickets and staffing a telethon for a chance to win a brand new home in the Maineville area. This charitable event raised almost $650,000 to support the St. Jude Research Hospital's continued research for medical treatment and the care of severely ill children. The caring and generosity for others by our employees is a strength of LCNB. Additional statistical data and information on our financial performance for 2012 is available in the LCNB Corp. Annual Report on Form 10-K. This report is filed annually with the Securities and Exchange Commission. We have enclosed the Form 10-K with the initial mailing of this report to shareholders and it is available upon request or from the shareholder information section on our website, www.LCNB.com or www.LCNBCorp.com. The Annual Meeting for LCNB Corp. will be Tuesday, April 23, 2013 at 10:00 a.m. at our Main Office located at 2 North Broadway in Lebanon, Ohio. Proxy material is included with this initial mailing. Please review, sign, and return the proxy in the envelope provided. We would be pleased to have you attend our annual meeting in person. Thank you for your continued support. /s/ Stephen P. Wilson /s/ Steve P. Foster Stephen P. Wilson Steve P. Foster Chairman and CEO President FINANCIAL HIGHLIGHTS (Dollars in thousands, except per share data) For the Years Ended December 31, Income Statement Net interest income $ Net income from continuing operations Income from discontinued operations, net of tax - 79 Net income Net income available to common shareholders Dividends declared per common share Basic earnings per common share: Continuing operations Discontinued operations - Diluted earnings per common share: Continuing operations Discontinued operations - Balance Sheet Loans, net $ Earning assets Total assets Total deposits Short-term borrowings Long-term debt Total shareholders' equity Per common share: Book value at year end Performance Ratios Return on average assets % Return on average shareholders’ equity % LCNB CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS At December 31, (Dollars in thousands) ASSETS: Cash and due from banks $ Interest-bearing demand deposits Total cash and cash equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity, at cost Federal Reserve Bank stock, at cost Federal Home Loan Bank stock, at cost Loans, net Premises and equipment, net Goodwill Bank owned life insurance Other assets TOTAL ASSETS $ LIABILITIES: Deposits: Noninterest-bearing $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest and other liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY: Preferred shares - no par value, authorized 1,000,000 shares, none outstanding - - Common shares - no par value, authorized 12,000,000 shares, issued 7,485,527 and 7,460,494shares at December 31, 2012 and 2011, respectively Retained earnings Treasury shares at cost, 753,627 and 755,771 shares at December 31, 2012 and 2011, respectively Accumulated other comprehensive income, net of taxes TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ LCNB CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the years ended December 31, (Dollars in thousands, except per share data) INTEREST INCOME: Interest and fees on loans $ Interest on investment securities: Taxable Non-taxable Other investments TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 16 28 27 Interest on long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Trust income Service charges and fees on deposit accounts Net gain on sales of securities Bank owned life insurance income Gains from sales of mortgage loans Other operating income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Salaries and employee benefits Equipment expenses Occupancy expense, net State franchise tax Marketing FDIC premiums ATM expense Computer maintenance and supplies Telephone expense Contracted services Other real estate owned Other non-interest expense TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME FROM CONTINUING OPERATIONS INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX - NET INCOME $ Basic earnings per common share: Continuing operations $ Discontinued operations - Diluted earnings per common share: Continuing operations Discontinued operations - Weighted average shares outstanding: Basic Diluted Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders LCNB Corp. We have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of LCNB Corp. and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of income, and consolidated statements of comprehensive income, shareholders’ equity and cash flows (not included herein), for each of the three years in the period ended December 31, 2012; and in our report dated February 25, 2013, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated financial statements is fairly stated, in all material respects, in relation to the consolidated financial statements from which it has been derived. /s/ J.D. Cloud & Co. L.L.P. Cincinnati, Ohio February 25, 2013
